No.    84-430

                 I N THE SUPREME COURT O F T H E S T A T E O F MONTANA

                                                      1985




S T A T E O F MONTANA,

                 P l a i n t i f f and R e s p o n d e n t ,

     -vs-

JOHN W I L L I A M LOGAN,

                 D e f e n d a n t and A p p e l l a n t .




APPEAL FROM:         D i s t r i c t C o u r t of t h e E i g h t e e n t h J u d i c i a l D i s t r i c t ,
                     I n and f o r t h e C o u n t y of G a l l a t i n ,
                     T h e H o n o r a b l e J o s e p h B. G a r y , Judge p r e s i d i n g .


COUNSEL O F RECORD:


         For A p p e l l a n t :

                     H.   C h a r l e s S t a h m e r , Bozeman, Montana


         For R e s p o n d e n t :

                     Hon. M i k e G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , M o n t a n a
                     A. M i c h a e l S a l v a g n i , C o u n t y A t t o r n e y , B o z e m a n ,
                     Montana;        Marty Lambert, Deputy County Attorney,
                     Bozeman, Montana




                                               S u b m i t t e d on B r i e f s :     June 28, 1 9 8 5

                                                                           Decided:   A u g u s t 30, 1 9 8 5




                                                               -.-.   '
                                                                          4'
                                                  k
                                               clerk
M r . J u s t i c e F r a n k B.      Morrison, J r . , d e l i v e r e d t h e Opinion of
t h e Court.

        J o h n Logan f i l e d a p e t i t i o n i n t h e D i s t r i c t C o u r t o f t h e

Eighteenth          Judicial          District       to    have       his   driver's       license

reinstated.              H e a p p e a l s from t h e D i s t r i c t C o u r t o r d e r d e n y i n g

h i s motion t o r e i n s t a t e h i s d r i v i n g p r i v i l e g e s .

        On November             1 6 , 1 9 8 3 , J o h n Logan was a r r e s t e d b y Deputy

Cashell        of        the    Gallatin        County         Sheriff's         Department         for

suspicion           of     driving       while      under       the    influence.            Deputy

C a s h e l l a d v i s e d J o h n Logan o f t h e I m p l i e d C o n s e n t Law o f t h e

S t a t e o f Montana and i n f o r m e d him t h a t h e n e e d e d t o t a k e t h e

breath test.                Logan r e q u e s t e d t h a t h e b e a l l o w e d t o t a k e a

blood test i n s t e a d o f             t h e breath test.             Deputy C a s h e l l re-

f u s e d him t h e r i g h t t o t a k e t h e b l o o d t e s t ,              a t h i s own e x -

pense.       Deputy C a s h e l l s t a t e d t h a t Logan f i r s t m u s t t a k e t h e

breath      test         in    accordance         with     §   61-8-402,         MCA.      Logan's

i n s i s t e n c e on t a k i n g t h e b l o o d t e s t f i r s t was c o n s t r u e d a s a

r e f u s a l t o t a k e t h e b r e a t h t e s t , by O f f i c e r C a s h e l l .        Logan

appeals t h e D i s t r i c t Court r e f u s a l t o r e i n s t a t e h i s d r i v e r ' s

l i c e n s e r a i s i n g t h e following issue:

        Whether t h e r e q u i r e m e n t         imposed b y § 61-8-402 ( 3 ) , MCA,

that     all    persons           arrested        for     suspicion         of    driving     while

under t h e i n f l u e n c e o f a l c o h o l be forced t o t a k e t h e b r e a t h

test b e f o r e t h e blood t e s t , i s a d e n i a l o f o u r c o n s t i t u t i o n a l

r i g h t t o due p r o c e s s .

        A p p e l l a n t a r g u e s t h a t he was d e n i e d d u e p r o c e s s b e c a u s e

he was n o t a l l o w e d t o h a v e a b l o o d t e s t .                However,     there is

no e v i d e n c e i n t h e r e c o r d        t h a t d e f e n d a n t was p r e j u d i c e d   in

h i s a b i l i t y t o defend.           I n f a c t , defendant could have submit-

t e d t o a blood              test i n order t o refute                t h e breath test i f

t h e r e was       a difference.              Defendant chose n o t t o do s o b u t

r a t h e r c h o s e t o t a k e no t e s t b e c a u s e t h e o f f i c e r i n s i s t e d h e
take a breath test f i r s t .                  Under t h e s e c i r c u m s t a n c e s d e f e n -

d a n t cannot be heard t o complain.

        The i s s u e o f w h e t h e r a s k i n g f o r a b l o o d t e s t and r e f u s -

ing a        breath       test    constitutes a               refusal      under     5 61-8-402,
MCA,        is resolved          in    S t a t e v.    Christopherson             (Mont.     1985),

        P.2d    - I          - St.Rep.                   ,    decided t h i s day.          Suffice

it     to    say      that     refusing       the      requested          test    constitutes         a

r e f u s a l f o r purposes o f suspension.

        The S t a t e a l s o r a i s e s t h e i s s u e o f w h e t h e r t h i s C o u r t

has jurisdiction               t o review t h i s c a s e b e c a u s e t h e n o t i c e o f

appeal d i d not             s p e c i f y t h a t t h e a p p e a l was t a k e n from t h e

motion t o r e i n s t a t e t h e d r i v i n g p r i v i l e g e s o f t h e a p p e l l a n t .

        Apparently,            the     appellant        argued       the    criminal matter,

t h e charge of D U I ,           along with t h i s c i v i l matter a t t h e D i s -

trict       Court       level.         He    t h e n made a motion               t o dismiss the

c r i m i n a l c a s e and a m o t i o n t o r e i n s t a t e h i s d r i v i n g p r i v i l e g e

(civil matter).                  The    District        Court        issued      an order       that

denied        the      appellant's          motion       to       dismiss     and     denied       his

motion t o r e i n s t a t e h i s d r i v i n g p r i v i l e g e s .            The a p p e l l a n t

f i l e d a n o t i c e o f appeal t h a t r e f e r r e d o n l y t o t h e motion t o

dismiss        (the criminal            matter).             The S t a t e c o n t e n d s t h a t    a

notice of           appeal dealing with t h e c i v i l                    c a s e has n o t been

f i l e d w i t h t h i s C o u r t and t h i s C o u r t d o e s n o t h a v e j u r i s d i c -

t i o n t o consider t h e appeal.

        W e f i n d t h e appeal timely.                 Although a p p e l l a n t d o e s n o t

specify        the      part     of    the    District            Court    order     that     he     is
appealing,            he does s t a t e t h a t h e i s a p p e a l i n g t h e D i s t r i c t

C o u r t o r d e r d a t e d August         16,      1 9 8 4 , which i s t h e same o r d e r

that        denied       appellant's          motion         to    reinstate        his     driving

privilege.             That i s s u f f i c i e n t n o t i c e o f appeal o f t h e c i v i l

issue.
     We affirm the District Court order denying appellant's

motion to reinstate his driving privileges.




We concur:      .
                ,
                -